ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-166, concluding that as a matter of final discipline pursuant to Rule 1:20 — 13(c), AHMAD L. DESOKY of FRANKLIN LAKES, who was admitted to the bar of this State in 2007, and who has been temporarily suspended from the practice of law since March 1, 2012, should be suspended from the practice of law for a period of one year based on his conviction in the United States District Court for the District of New Jersey of multiple counts of criminal contempt, or of aiding and abetting criminal contempt, in violation of 18 U.S.C. § 401(d), conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on lawyer’s honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further determined that the term of suspension should be served prospectively;
And good cause appearing;
*454It is ORDERED that AHMAD L. DESOKY is suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.